Citation Nr: 0936380	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-27 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbar disc syndrome 
with degenerative lumbar arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1970 to 
February 1971; January 1991 to March 1991, and from October 
2003 to May 2005.  The Veteran was scheduled for a video 
conference hearing before the undersigned Veterans' Law Judge 
in September 2009; however, by way of a September 2009 
letter, he cancelled his request for a hearing.

By a decision dated in August 2007, the regional office (RO) 
denied service connection for lumbar disc syndrome with 
degenerative lumbar arthritis.  The Veteran filed a timely 
notice of disagreement (NOD), disagreeing with the decision 
to deny service connection.  38 C.F.R. §§ 20.200, 20.201, 
20.302.  The Veteran was furnished a statement of the case, 
and he perfected his appeal by filing a timely VA Form 9 
(Appeal to Board of Veterans' Appeals) in September 2008.  38 
C.F.R. §§ 20.202, 20.302.  


FINDING OF FACT

In a September 2009 statement submitted to the Board of 
Veterans' Appeals (Board), the Veteran indicated that he 
desired to withdraw his appeal of service connection for 
lumbar disc syndrome with degenerative lumbar arthritis; as 
of that date, the Board had not promulgated a final decision 
on the issue presented. 


CONCLUSION OF LAW

The appellant's appeal has been withdrawn.  38 U.S.C.A. § 
7105(d) (West 2002); 38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2008).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In September 2009, the Veteran submitted a written statement 
indicating that he was withdrawing his appeal of entitlement 
to service connection for a back disability.  As of that 
date, the Board had not yet promulgated a final decision on 
the issue presented.  Because the appellant has clearly 
expressed a desire to terminate the appeal, because he has 
done so in writing, and because the Board has not yet 
promulgated a decision on the appeal, the legal requirements 
for a proper withdrawal have been satisfied.  38 C.F.R. § 
20.204 (2008).  Accordingly, further action by the Board on 
this appeal is not appropriate, and the appeal will be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


